ORDER
{1 On June 27, 1995, Ray R. Fulp, Jr. (Fulp/attorney) was stricken from the roll of attorneys for nonpayment of dues and for failure to complete mandatory continuing legal education requirements. attorney's application for reinstatement was denied based on an unreported incident involving the unauthorized practice of law. On November 30, 2000, a hearing was held before the Trial Panel of the Professional Responsibility Tribunal. Upon a de novo review, THE COURT DETERMINES THAT: In 1997, the
1) This Court has exclusive jurisdiction exercising de movo review over any reinstatement proceedings. [Matter of Reinstatement of McKenzie, 1996 OK 72, ¶ 2, 925 P.2d 18; State ex rel. Oklahoma Bar Ass'n v. Samara, 1984 OK 32, ¶ 16, 683 P.2d 979];
2) The constitutional duty to oversee the practicing bar to insure that its members are fit to practice law rests with this Court. [State ex rel. Oklahoma Bar Ass'n v. Busch, 1996 OK 38, ¶ 29, 919 P.2d 1114];
1) The attorney has presented clear and convincing evidence sufficient to support reinstatement. [Rule 11.4, Rules Governing Disciplinary Proceedings, 5 ©.S.1991, Ch. 1, App, 1-A};
2) Reinstatement should be granted;
3) Costs of $485.28 should be imposed. [Rule 11.1(c), Rules Governing Disciplinary Proceedings, 5 0.8.1991, Ch. 1, App. 1-A.]
12 IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the application of Ray R. Fulp, Jr. for reinstatement of his license to practice law is hereby granted. Costs of $485.28 are imposed as a prerequisite to reinstatement.
T3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 12TH DAY OF FEBRUARY, 2001.
/s/ Rudolph Hargrave
RUDOLPH HARGRAVE, Chief Justice
€ 4 ALL JUSTICES CONCUR.